Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1-11 are pending.
Claims 6-7 are withdrawn.
Claims 1-5 and 8-11 are examined herewith.
Applicant’s response filed 9/27/2022 has been received and entered in the application. Upon careful consideration, the final rejection dated 5/27/2022 is hereby vacated.  Therefore, upon careful consideration, a new rejection is made below.


Action Summary
Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XP 002795319 of record in the IDS dated 12/31/2021 is withdrawn due to persuasive argument.
Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Database Accession No. 899926-41-1 (herein after ’41-1”) Aug 2006 of record in the IDS dated 12/31/2021 is withdrawn due to persuasive argument.
Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Database Accession No. 899926-39-7 (herein after ’39-7”) Aug 2006 of record in the IDS dated 12/31/2021 is withdrawn due to persuasive argument.

Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Database Accession No. 1623919-49-2 (herein after ’49-2”) Aug 2006 of record in the IDS dated 12/31/2021 is withdrawn due to persuasive argument.

Therefore, upon careful consideration, a new rejection is made below.

Response to Arguments
Applicants the cited art does not disclose the linker. This argument has been fully considered has been found persuasive.  However, a new rejection is made below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over XP 002795319 of record in the IDS dated 12/31/2021.

‘319 disclosed the following compound:


    PNG
    media_image1.png
    562
    220
    media_image1.png
    Greyscale


The difference between the ‘319 compound and claim 1 is one CH2.  Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed "as a whole." In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.). A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (MPEP 2144.09).

With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, “the novel dopamine D3 receptor-selective ligand has high affinity, high specificity and high functional selectivity at D3 receptor, wherein the ligand selectively mediates the downstream signaling pathways of D3R” (instant claim 5); “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the prevention or treatment of neurodegenerative diseases, schizophrenia, anxiety, depression, drug addiction and drug dependence”(instant claim 8); “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the prevention or treatment of Parkinson's disease” (instant claim 9); “use in the manufacture of a molecular probe and a tool drug for the investigation of the D3R distribution and function of dopamine D2-like receptors, and for the elucidation of the mechanisms of disease associated with the dysfunction of dopamine D2-like receptors” (instant claim 10) and “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the disease modification of hyperprolactinemia, extrapyramidal symptoms, and levodopa-related movement disorders and dyskinesia”(instant claim 11). However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).   In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  

Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Database Accession No. 899926-41-1 (herein after ’41-1”) Aug 2006 of record in the IDS dated 12/31/2021.
’41-1 teaches the following compound:


    PNG
    media_image2.png
    138
    370
    media_image2.png
    Greyscale


The difference between the ’41-1 compound and claim 1 is one CH2.  Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed "as a whole." In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.). A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (MPEP 2144.09).

With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, “the novel dopamine D3 receptor-selective ligand has high affinity, high specificity and high functional selectivity at D3 receptor, wherein the ligand selectively mediates the downstream signaling pathways of D3R” (instant claim 5); “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the prevention or treatment of neurodegenerative diseases, schizophrenia, anxiety, depression, drug addiction and drug dependence”(instant claim 8); “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the prevention or treatment of Parkinson's disease” (instant claim 9); “use in the manufacture of a molecular probe and a tool drug for the investigation of the D3R distribution and function of dopamine D2-like receptors, and for the elucidation of the mechanisms of disease associated with the dysfunction of dopamine D2-like receptors” (instant claim 10) and “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the disease modification of hyperprolactinemia, extrapyramidal symptoms, and levodopa-related movement disorders and dyskinesia”(instant claim 11). However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).   In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  

Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Database Accession No. 899926-39-7 (herein after ’39-7”) Aug 2006 of record in the IDS dated 12/31/2021.

’39-7 teaches the following compound:


    PNG
    media_image3.png
    153
    390
    media_image3.png
    Greyscale

The difference between the ’39-7 compound and claim 1 is one CH2.  Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed "as a whole." In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.). A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (MPEP 2144.09).

With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, “the novel dopamine D3 receptor-selective ligand has high affinity, high specificity and high functional selectivity at D3 receptor, wherein the ligand selectively mediates the downstream signaling pathways of D3R” (instant claim 5); “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the prevention or treatment of neurodegenerative diseases, schizophrenia, anxiety, depression, drug addiction and drug dependence”(instant claim 8); “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the prevention or treatment of Parkinson's disease” (instant claim 9); “use in the manufacture of a molecular probe and a tool drug for the investigation of the D3R distribution and function of dopamine D2-like receptors, and for the elucidation of the mechanisms of disease associated with the dysfunction of dopamine D2-like receptors” (instant claim 10) and “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the disease modification of hyperprolactinemia, extrapyramidal symptoms, and levodopa-related movement disorders and dyskinesia”(instant claim 11). However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).   In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  

Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Database Accession No. 1623919-49-2 (herein after ’49-2”) Aug 2006 of record in the IDS dated 12/31/2021.

’49-2 teaches the following compound:


    PNG
    media_image4.png
    148
    443
    media_image4.png
    Greyscale


The difference between the ’49-2 compound and claim 1 is one CH2.  Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed "as a whole." In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.). A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (MPEP 2144.09).

With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, “the novel dopamine D3 receptor-selective ligand has high affinity, high specificity and high functional selectivity at D3 receptor, wherein the ligand selectively mediates the downstream signaling pathways of D3R” (instant claim 5); “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the prevention or treatment of neurodegenerative diseases, schizophrenia, anxiety, depression, drug addiction and drug dependence”(instant claim 8); “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the prevention or treatment of Parkinson's disease” (instant claim 9); “use in the manufacture of a molecular probe and a tool drug for the investigation of the D3R distribution and function of dopamine D2-like receptors, and for the elucidation of the mechanisms of disease associated with the dysfunction of dopamine D2-like receptors” (instant claim 10) and “use in the manufacture of drugs, pharmaceutical salts, composition, or preparation for the disease modification of hyperprolactinemia, extrapyramidal symptoms, and levodopa-related movement disorders and dyskinesia”(instant claim 11). However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).   In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
Claims 1-5 and 8-11 are rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627